DETAILED ACTION
This is the first Office Action regarding application number 16/648,054, filed on 03/17/2020, which is a 371 of PCT/JP2018/034114, filed on 09/14/2018, and which claims foreign priority to JP 2017-179351, filed on 09/19/2017.
This action is in response to the Applicant’s Response received 06/03/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election of Species A1 (claim 1) in the reply received on 06/03/2022 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the Restriction Requirement, the election has been treated as an election without traverse.  See MPEP § 818.03(a). During the course of examination, prior art documents were cited that also read on the subject matter recited in claim 4. Therefore, claim 4 was rejoined by the examiner. Claims 2, 3, and 5-7 remain withdrawn.

Status of Claims
Claims 1-7 are currently pending.
Claims 5-7 are new.
Claims 3 and 4 are amended.
Claims 2, 3, and 5-7 are withdrawn.
Claims 1 and 4 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a) as being anticipated by NERETNIEKS (WO 2016/056985 A1).
Regarding claim 1, NERETNIEKS teaches a method for installing a solar cell module on a rack (mounting rails 301) mounted on a roof (roof 402 of a building), the solar cell module comprising, on at least a portion of the outer periphery, a frame (elongated mounting bars 101 on at least a portion of the outer periphery of a solar cell module) formed of a material containing a resin (the examiner interprets the plastic materials as containing a resin, pg. 13, ll. 34-36), the rack including multiple rails each having at least one groove, the grooves of a pair of the rails being disposed to be opposed to each other, the method comprising: 
fitting the frame of the solar cell module into the grooves such that the solar cell module is retained by the pair of the rails (solar panels inserted into rail grooves); and 
fixing the solar cell module to the pair of the rails to prevent the solar cell module from falling out of the grooves (fixated by adhesive of similar fixation method, pg. 12, ll. 1-5).

    PNG
    media_image1.png
    438
    918
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    660
    634
    media_image2.png
    Greyscale


Regarding claim 4, NERETNIEKS teaches the installation method according to claim 1, wherein each of the rails further has at least one groove on a side opposite to the side on which the at least one groove is formed (each rail 301 has a groove on opposite sides).

    PNG
    media_image3.png
    638
    622
    media_image3.png
    Greyscale




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721